DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 2-3, 9,12,24-25,32,37,39,49 ,54, and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 26-28,30,46-47 and 63-65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ROFOUGARAN et al . US 2020/0403689 A1 , reference as ROFOUGARAN_689

Regarding claim 26, ROFOUGARAN_689 discloses a method for wireless communications at a  network node (i.e. base station), comprising: determining a configuration of a repeating device, the configuration indicating one or more beamforming parameters and being based at least in part on communicating with one or more user equipment (UEs); [0034] the repeater device receives control information (i.e. configuration) from the base station , the repeater device  decode control information to select and form one or more donor beams of RF signals at a donor side of the repeater device and one or more service beams of RF signals at a service side of the repeater device, based on the decoded control information), and 											transmitting, a beamformed signal comprising an indication of the configuration.[0055] the active repeater device 102 may be configured to generate beamforming coefficients to convert (i.e. translate) the first beam pattern of the first beam to a second beam pattern based on the extracted control information.	
Regarding claim 30, ROFOUGARAN_689 discloses an apparatus for wireless communications, comprising: a processor; and memory coupled with the processor, the processor ([0195]  processor execute code  and instruction store in  the memory )  configured to: determine a configuration of a repeating device, the configuration indicating one or more beamforming parameters and being based at least in part on communicating with one or more user equipment (UEs) the repeater device receives control information (i.e. configuration) from the base station , the repeater device  decode control information to select and form one or more donor beams of RF signals at a donor side of the repeater device and one or more service beams of RF signals at a service side of the repeater device, based on the decoded control information); and transmit,a beamformed signal comprising an indication of the configuration0055] the active repeater device 102 may be configured to generate beamforming coefficients to convert (i.e. translate) the first beam pattern of the first beam to a second beam pattern based on the extracted control information..
Regarding claim 63, ROFOUGARAN_689 discloses a non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable by a processor  ([0195]  processor execute code  and instruction store in  the memory )to: determine a configuration of a repeating device, the configuration indicating one or more beamforming parameters and being based at least in part on communicating with one or more user equipment (UEs); and transmit a beamformed signal comprising an indication of the configuration.
Regarding claims 27,46 and 64, ROFOUGARAN_689 discloses, all the features with respect to claims 26, 30and 63 respectively.									ROFOUGARAN_689 further discloses wherein the beamformed signal comprises control information indicating the configuration [0034] the repeater device receives control information (i.e. configuration) from the base station, the repeater device decodes control information to select and form one or more donor beams of RF signals at a donor side of the repeater device and one or more service beams of RF signals at a service side of the repeater device, based on the decoded control information).						Regarding claims 28 ,47and 65, ROFOUGARAN_689 discloses, all the features with respect to claims 26, 30and 63 respectively.									ROFOUGARAN_689 further discloses wherein the configuration comprises one or more transmission directions, one or more gains, a beam width for one or more transmission beams, a beam width for one or more receive beams, or a combination thereof[0055] the active repeater device 102 may be configured to generate beamforming coefficients to convert (i.e. translate) the first beam pattern of the first beam to a second beam pattern based on the extracted control information, where the second beam pattern may be wider than the first beam pattern.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,15-23,29,31,41-45,48, and 58-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rofougaran et al.US 2013/0083828A1  in view of ROFOUGARAN et al . US 2020/0403689 A1 , reference as ROFOUGARAN_689

Regarding claim1, Rofougaran et al US 2013/0083828A1 discloses a method for wireless communications, comprising: 
receiving, at a first antenna array (see fig.1, antenna 106a) of a first device (fig.1,100; fig.2, repeater device 204)a signal at a first carrier frequency from a second device in a wireless network( fig,2,[0029]  repeater device 204 received signal 210   from the source device ( second device), ([0014] a received signal may be frequency(i.e. first frequency) shifted to generate a plurality of repeated signals)
identifying one or more interfering signals affecting at least one of the first antenna array or a second antenna array of the first device [0014] noise identified in the transmission medium affecting transmission and reception of the repeater); 
performing a frequency translation of the received signal from the first carrier frequency to a second carrier frequency based at least in part on the one or more interfering signals [0029] the frequency of the received signal 210 may be shifted to match the receive frequencies of the target devices and/or mitigate any sort of interference such as avoiding noisy frequencies), and  	transmitting, by the second antenna array (fig.1, 106b) of the first device( fig.1. device 100), repeater device 204 in fig. 2), the translated signal to a third device in the wireless network, the translated signal being transmitted at the second carrier frequency [0029] the repeated signals (i.e. the translated signal) to the destination target devices (i.e. third device) ([0014] each repeated signal may be shifted by a different frequency (i.e. second frequency) with respect to the received signal),										wherein one or more of the first antenna array or the second antenna array comprise a phased antenna array ([0017] the antenna 106 a (i.e. the first antenna array) comprises a plurality of antenna elements and is a phased array antenna) and [0018] the antenna 106 b (i.e. the second antenna array) comprises a plurality of antenna elements and is a phased array antenna).
While Rofougaran discloses wherein the translated signal is transmitted [0029] the repeated signals (i.e. the translated signal) to the destination target devices (i.e. third device).
Rofougaran does not explicitly disclose the signal is transmitted as a beamformed signal based at least in part on analog beamforming, digital beamforming, or a combination thereof.
ROFOUGARAN et al . US 2020/0403689 A1 discloses the signal is transmitted as a beamformed signal based at least in part on analog beamforming, digital beamforming, or a combination thereof. (fig. 1a, [0044] the repeater device 102 comprises a plurality of first antenna arrays and a plurality of second antenna arrays. Where the repeater device 102 receives signal from transmitter such as the base station 104, the plurality of UEs 106A and 106B, and transmits signal to receiver such as the base station 104, the plurality of UEs 106A and 106B, in beamforming way, for example , the  repeater device 102 and base station 104are communicating in  narrow beam range  and the  repeater device 102 and the plurality of UEs 106A and 106B are communicating in  wide bean range) and (fig. 4 , and [0108] –[0117]  discloses for  converting a narrow beam or a pencil-beam (such as the first beam having the first beam pattern) into a widened beam (such as the second beam having the second beam pattern) by using the combination of converting signal from  analogue  to digital  to analogue .													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran ,by incorporating the signal is transmitted as a beamformed signal based at least in part on analog beamforming, digital beamforming, or a combination thereof, as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and  UE  (ROFOUGARAN_689 [0044]).
Regarding claim 29, Rofougaran et alUS 2013/0083828A1 discloses An apparatus for wireless communications, comprising: a processor; and memory coupled with the processor ( FIG.1 device100, has processor , memory), the processor and memory configured to: 
receive, at a first antenna array ( see fig.1, antenna 106a) of a first device ( fig.1,100; fig.2, repeater device 204) of a first device, a signal at a first carrier frequency from a second device in a wireless network( fig,2,[0029]  repeater device 204 received signal 210   from the source device ( second device); and ([0014] a received signal may be frequency(i.e. first frequency) shifted to generate a plurality of repeated signals)
identify one or more interfering signals affecting at least one of the first antenna array or a second antenna array of the first device [0014] noise identified in the transmission medium affecting transmission and reception of the repeater); 
; perform a frequency translation of the received signal from the first carrier frequency to a second carrier frequency based at least in part on the one or more interfering signals [0029] the frequency of the received signal 210 may be shifted to match the receive frequencies of the target devices  and/or mitigate any sort of interference such as avoiding noisy frequencies),; and														 transmit, by the second antenna array of the first device, the translated signal to a third device in the wireless network, the translated signal being transmitted at the second carrier frequency [0029] the repeated signals (i.e. the translated signal) to the destination target devices (i.e. third device)  and ([0014] each repeated signal may be shifted by a different frequency(i.e. second frequency) with respect to the received signal),					wherein one or more of the first antenna array or the second antenna array comprise a phased antenna array ([0017] the antenna 106 a (i.e. the first antenna array) comprises a plurality of antenna elements and is a phased array antenna) and [0018] the antenna 106 b (i.e. the second antenna array) comprises a plurality of antenna elements and is a phased array antenna).
While Rofougaran discloses wherein the translated signal is transmitted [0029] the repeated signals (i.e. the translated signal) to the destination target devices (i.e. third device).
Rofougaran does not explicitly disclose the signal is transmitted as a beamformed signal based at least in part on analog beamforming, digital beamforming, or a combination thereof.
ROFOUGARAN et al . US 2020/0403689 A1 discloses the signal is transmitted as a beamformed signal based at least in part on analog beamforming, digital beamforming, or a combination thereof. (fig. 1a, [0044] the repeater device 102 comprises a plurality of first antenna arrays and a plurality of second antenna arrays. Where the repeater device 102 receives signal from transmitter such as the base station 104, the plurality of UEs 106A and 106B, and transmits signal to receiver such as the base station 104, the plurality of UEs 106A and 106B, in beamforming way, for example , the  repeater device 102 and base station 104are communicating in  narrow beam range  and the  repeater device 102 and the plurality of UEs 106A and 106B are communicating in  wide bean range) and (fig. 4 , and [0108] –[0117]  discloses for  converting a narrow beam or a pencil-beam (such as the first beam having the first beam pattern) into a widened beam (such as the second beam having the second beam pattern) by using the combination of converting signal from  analogue  to digital  to analogue .													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran, by incorporating the signal is transmitted as a beamformed signal based at least in part on analog beamforming, digital beamforming, or a combination thereof, as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and UE (ROFOUGARAN_689 [0044]).						
Regarding claim48, Rofougaran et al US 2013/0083828A1 disclosesA non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable by a processor( FIG.1 device100, has processor , memory) and [0050], to: receive, at a first antenna array ( see fig.1, antenna 106a)  of a first device( fig.1,100; fig.2, repeater device 204), a signal at a first carrier frequency from a second device in a wireless network( fig,2,[0029]  repeater device 204 received signal 210   from the source device ( second device); and  ([0014] a received signal may be frequency(i.e. first frequency) shifted to generate a plurality of repeated signals),									 identify one or more interfering signals affecting at least one of the first antenna array or a second antenna array of the first device[0014] noise identified in the transmission medium affecting transmission and reception of the repeater), 						 perform a frequency translation of the received signal from the first carrier frequency to a second carrier frequency based at least in part on the one or more interfering signals[0029] the frequency of the received signal 210 may be shifted to match the receive frequencies of the target devices  and/or mitigate any sort of interference such as avoiding noisy frequencies); and transmit, by the second antenna array of the first device, the translated signal to a third device in the wireless network, the translated signal being transmitted at the second carrier frequency[0029] the repeated signals (i.e. the translated signal) to the destination target devices (i.e. third device).and ([0014] each repeated signal may be shifted by a different frequency(i.e. second frequency) with respect to the received signal),					wherein one or more of the first antenna array or the second antenna array comprise a phased antenna array ([0017] the antenna 106 a (i.e. the first antenna array) comprises a plurality of antenna elements and is a phased array antenna) and [0018] the antenna 106 b (i.e. the second antenna array) comprises a plurality of antenna elements and is a phased array antenna).										While Rofougaran discloses wherein the translated signal is transmitted [0029] the repeated signals (i.e. the translated signal) to the destination target devices (i.e. third device).	Rofougaran does not explicitly disclose the signal is transmitted as a beamformed signal based at least in part on analog beamforming, digital beamforming, or a combination thereof.
ROFOUGARAN et al . US 2020/0403689 A1 discloses the signal is transmitted as a beamformed signal based at least in part on analog beamforming, digital beamforming, or a combination thereof. (fig. 1a, [0044] the repeater device 102 comprises a plurality of first antenna arrays and a plurality of second antenna arrays. Where the repeater device 102 receives signal from transmitter such as the base station 104, the plurality of UEs 106A and 106B, and transmits signal to receiver such as the base station 104, the plurality of UEs 106A and 106B, in beamforming way, for example , the  repeater device 102 and base station 104are communicating in  narrow beam range  and the  repeater device 102 and the plurality of UEs 106A and 106B are communicating in  wide bean range) and (fig. 4 , and [0108] –[0117]  discloses for  converting a narrow beam or a pencil-beam (such as the first beam having the first beam pattern) into a widened beam (such as the second beam having the second beam pattern) by using the combination of converting signal from  analogue  to digital  to analogue .													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran, by incorporating the signal is transmitted as a beamformed signal based at least in part on analog beamforming, digital beamforming, or a combination thereof, as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and UE (ROFOUGARAN_689 [0044]).					Regarding claims 20 ,42 and 59, the combination of Rofougaran   and ROFOUGARAN_689 discloses all the features with respect to claims1,29, and 48respectively.	Rofougaran further discloses wherein transmitting the translated signal comprises: upconverting the received signal from baseband using a zero intermediate frequency architecture ( fig.4, step 410), low-intermediate frequency architecture, or a super-heterodyne architecture.		Regarding claims 21 ,43and 60, the combination of Rofougaran   and ROFOUGARAN_689 discloses all the features with respect to claims1,29, and 48, respectively.	Rofougaran further discloses downconverting the received signal to an intermediate frequency signal (fig.4, step 406); and filtering the intermediate frequency signal using an analog filter( fig. 4 step 408), a surface acoustic wave filter, a bulk acoustic wave filter, a film bulk acoustic wave resonator filter, a digital filter, or a combinations thereof.					Regarding claims 22, the combination of Rofougaran   and ROFOUGARAN_689 discloses all the features with respect to 1,29, and 48, respectively.					Rofougaran further discloses wherein the received signal is downconverted using a zero intermediate frequency architecture, low-intermediate frequency architecture, or a super-heterodyne architecture [0040] The filters 308 a and 308 b may filter the output of the mixers 306 a and 306 b to generate intermediate frequency (IF) signals 309.				Regarding claims 23 ,44 and 61, the combination of Rofougaran   and ROFOUGARAN_689 discloses all the features with respect to claim1.				Rofougaran further discloses wherein one or more of the first antenna array or the second antenna array comprise the phased antenna array ([0017] the antenna 106 a (i.e. the first antenna array) comprises a plurality of antenna elements and is a phased array antenna) and [0018] the antenna 106 b (i.e. the second antenna array) comprises a plurality of antenna elements and is a phased array antenna).								While Rofougaran discloses wherein transmitting the translated signal comprises: transmitting the translated signal [0029] the repeated signals (i.e. the translated signal) to the destination target devices (i.e. third device).					Rofougaran does not explicitly disclose the signal is transmitted as a beamformed signal based at least in part on analog beamforming.							ROFOUGARAN et al . US 2020/0403689 A1 discloses the signal is transmitted as a beamformed signal based at least in part on analog beamforming, (fig. 1a, [0044] the repeater device 102 comprises a plurality of first antenna arrays and a plurality of second antenna arrays. Where the repeater device 102 receives signal from transmitter such as the base station 104, the plurality of UEs 106A and 106B, and transmits signal to receiver such as the base station 104, the plurality of UEs 106A and 106B, in beamforming way, for example , the  repeater device 102 and base station 104are communicating in  narrow beam range  and the  repeater device 102 and the plurality of UEs 106A and 106B are communicating in  wide bean range) and (fig. 4 , and [0108] –[0117]  discloses for  converting a narrow beam or a pencil-beam (such as the first beam having the first beam pattern) into a widened beam (such as the second beam having the second beam pattern) by using the combination of converting signal from  analogue  to digital  to analogue .							It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran, by incorporating the signal is transmitted as a beamformed signal based at least in part on analog beamforming, as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and UE (ROFOUGARAN_689 [0044]).									Regarding claim 31,45 and 62, the combination of Rofougaran   and ROFOUGARAN_689 discloses all the features with respect to claim1.					Rofougaran further discloses wherein one or more of the first antenna array or the second antenna array comprise the  phased antenna array([0017] the antenna 106 a (i.e. the first antenna array) comprises a plurality of antenna elements and is a phased array antenna) and [0018] the antenna 106 b (i.e. the second antenna array) comprises a plurality of antenna elements and is a phased array antenna),								While Rofougaran discloses wherein transmitting the translated signal comprises: transmitting the translated signal  [0029] the repeated signals (i.e. the translated signal) to the destination target devices (i.e. third device).							Rofougaran does not explicitly disclose the signal is transmitted as a beamformed signal based at least in part digital beamforming.									 ROFOUGARAN et al US 2020/0403689 A1 discloses the signal is transmitted as a beamformed signal based at least in part on digital beamforming, (fig. 1A, [0044] the repeater device 102 comprises a plurality of first antenna arrays and a plurality of second antenna arrays. Where the repeater device 102 receives signal from transmitter such as the base station 104, the plurality of UEs 106A and 106B, and transmits signal to receiver such as the base station 104, the plurality of UEs 106A and 106B, in beamforming way, for example , the  repeater device 102 and base station 104are communicating in  narrow beam range  and the  repeater device 102 and the plurality of UEs 106A and 106B are communicating in  wide bean range) and (fig. 4 , and [0108] –[0117]  discloses for  converting a narrow beam or a pencil-beam (such as the first beam having the first beam pattern) into a widened beam (such as the second beam having the second beam pattern) by using the combination of converting signal from  analogue  to digital  to analogue .							It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran, by incorporating the signal is transmitted as a beamformed signal based at least in part on digital beamforming, as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and UE (ROFOUGARAN_689 [0044]).
Regarding claims 15, 41 and 58 , the combination of Rofougaran   and ROFOUGARAN_689 discloses all the features with respect to claims 1,  29,  and 48respectively.		Rofougaran further discloses down converting the received signal to a baseband signal; identifying a first analog filter for the received signal; and filtering the received signal using the first analog filter based at least in part on the one or more interfering signals [0041]-[0048] discloses down converting the signal from analog to the digital  and perform adjustment a phase and/or amplitude of the signal 
Regarding claims 16 , the combination of Rofougaran   and ROFOUGARAN_689 discloses all the features with respect to claims 15, respectively.						Rofougaran further discloses wherein the first analog filter comprises one or more of a microwave filter, an intermediate frequency filter, a surface acoustic wave filter, a bulk acoustic wave filter, or a film bulk acoustic resonator filter. [0034] The filters are each comprise suitable logic, circuitry, and/or code that may enable passing frequencies at or near a desired intermediate frequency (IF).											Regarding claims 17 , the combination of Rofougaran   and ROFOUGARAN_689 discloses all the features with respect to claims 15, respectively.						Rofougaran further discloses	identifying a second analog filter for the received signal( fig. 3 and [0030] discloses filters 308 a and 308 b), the second analog filter comprising one or more of an intermediate frequency filter, a surface acoustic wave filter, a bulk acoustic wave filter, or a film bulk acoustic resonator filter; and filtering[0034] The filters are each comprise suitable logic, circuitry, and/or code that may enable passing frequencies at or near a desired intermediate frequency (IF), during the down converting, the received signal using the second analog filter based at least in part on the one or more interfering signals  [0041]-[0048] discloses down converting the signal from analog to the digital  and perform adjustment a phase and/or amplitude of the signal, to reduce interference between receive and transmit RF signals ([0024]).											Regarding claims 18, the combination of Rofougaran   and ROFOUGARAN_689 discloses all the features with respect to claims 17, respectively.				Rofougaran further discloses converting the received signal to a digital signal; and filtering the digital signal based at least in part on the one or more interfering signals [0017] discloses the repeater convert the signal from analog to the digital signal and transfers the signal to the digital baseband processor, to reduce interference between receive and transmit RF signals (see [0024]).											Regarding claims 19, the combination of Rofougaran   and ROFOUGARAN_689 discloses all the features with respect to claims 18, respectively.						Rofougaran further discloses wherein performing the frequency translation of the received signal comprises: digitally heterodyning the digital signal from the first carrier frequency to the second carrier frequency (fig. 2, [0025]-[0029] discloses the repeater device receives signals from the base station , convert the signal from analog to digital, phase shifted the signal  to match the receive frequencies. and to mitigate any sort of interference such as avoiding noisy frequencies.  And convert digital signal to analog and transfer the signal to the UE).

Claims 4-7,10-11,13-14,33-35,38,40 and 50-52,55 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rofougaran et al.US 2013/0083828A1  in view of ROFOUGARAN et al . US 2020/0403689 A1, reference as ROFOUGARAN_689,in view Wang et al.US 2016/0269219 A1.										Regarding claims 4,33 and 50, the combination of Rofougaran   and ROFOUGARAN_689 discloses all the features with respect to claims1,29, and 48respectively.		Rofougaran further discloses : applying a phase rotation adjustment to the received signal based at least in part on the frequency translation of the received signal, the phase rotation adjustment corresponding to the second carrier frequency ([0049] received signal 210 may be frequency(i.e. First frequency) shifted (i.e. rotate) to generate a plurality of repeated signals 212, wherein each repeated signal 212 may be frequency shifted by a different frequency (i.e. second carrier frequency) with respect to the received signal 210, A frequency of the signal is  determined based on a frequency by which one or more of the repeated signals is to be shifted( rotated). An amount by which to shift the received signal may be determined based on a receive frequency of a target device 206 for which received signal may be destined and/or based on noise present in a communication medium).					The combination of Rofougaran   and ROFOUGARAN_689 does not explicitly disclose wherein the translated signal comprises the phase rotation adjustment.					Wang et al.US 2016/0269219 A1 discloses wherein the translated signal comprises the phase rotation adjustment (fig. 2. Step 220 and [0034] phase rotation is performed on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector) and (step230 and [0037] the combined transmission signal including the respective components of the plurality of frequency resource units phase-rotated by said adjusted phase rotation vector is transmitted.							It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rofougaran   and ROFOUGARAN_689, by incorporating wherein the translated signal comprises the phase rotation adjustment, as taught by Wang, in order to transmit he combined transmission signal including the respective components of the plurality of frequency resource units phase-rotated by said adjusted phase rotation vector (Wang [0037]).							Regarding claims 5,34 and 51, the combination of Rofougaran   and ROFOUGARAN_689 and Wang discloses all the features with respect to claims 4,33, and 50 respectively. 												Rofougaran does not explicitly disclose receiving, at the first antenna array, control information comprising a configuration for the first device, wherein one or more of the frequency translations or the phase rotation adjustment is based at least in part on the configuration.	ROFOUGARAN_689 discloses receiving, at the first antenna array, control information comprising a configuration for the first device,  [0034] the repeater device receives control information (i.e. configuration) from the base station , the repeater device  decode control information to select and form one or more donor beams of RF signals at a donor side of the repeater device and one or more service beams of RF signals at a service side of the repeater device, based on the decoded control information),[0044]  the  repeater device to receive, by a first antenna a, a first beam of input RF signals having a first beam pattern from a base station)											wherein one or more of the frequency translations or the phase rotation adjustment is based at least in part on the configuration. [0055] the active repeater device 102 may be configured to generate beamforming coefficients to convert (i.e. translate) the first beam pattern of the first beam to a second beam pattern based on the extracted control information.		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran, by incorporating receiving, at the first antenna array, control information comprising a configuration for the first device, wherein one or more of the frequency translations or the phase rotation adjustment is based at least in part on the configuration , as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and UE (ROFOUGARAN_689 [0044]).						Regarding claim 6 , the combination of Rofougaran   and ROFOUGARAN_689 and Wang discloses all the features with respect to claims 4.						Rofougaran does not explicitly disclose wherein the configuration comprises an indication of one or more transmission directions, one or more gains, a beam width for one or more transmission beams, a beam width for one or more receive beams, or a combination thereof.											ROFOUGARAN_689 discloses wherein the configuration comprises an indication of one or more transmission directions, one or more gains, a beam width for one or more transmission beams, a beam width for one or more receive beams, or a combination thereof. [0055] the active repeater device 102 may be configured to generate beamforming coefficients to convert (i.e. translate) the first beam pattern of the first beam to a second beam pattern based on the extracted control information, where the second beam pattern may be wider than the first beam pattern.												It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran, by incorporating wherein the configuration comprises an indication of one or more transmission directions, one or more gains, a beam width for one or more transmission beams, a beam width for one or more receive beams, or a combination thereof, as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and UE (ROFOUGARAN_689 [0044]).					Regarding claims 7, 35, and52 the combination of Rofougaran   and ROFOUGARAN_689 and Wang discloses all the features with respect to claims 4,33, and 50 respectively.												Rofougaran does not explicitly disclose demodulating the received signal; identifying one or more reference signals, one or more synchronization signal blocks, or a combination thereof, based at least in part on the demodulated signal, performing carrier frequency tracking based at least in part on the one or more reference signals, the one or more synchronization signal blocks, or a combination thereof, wherein the phase rotation adjustment is applied based at least in part on the carrier frequency tracking.								ROFOUGARAN_689 further disclose demodulating the received signal; identifying one or more reference signals, one or more synchronization signal blocks, or a combination thereof, based at least in part on the demodulated signal[0067] the repeater device  is configured to process (i.e. demodulate) the single reference stream of the first beam of input RF signals),		performing carrier frequency tracking based at least in part on the one or more reference signals, the one or more synchronization signal blocks, or a combination thereof, 	wherein the phase rotation adjustment is applied based at least in part on the carrier frequency tracking. [0092]-[ 0098] discloses process how the repeater device  is configured to perform tracking of the frequency , where the  repeater device receives the signal  in the first antenna array ,where the first antenna array is  a dynamic phased array antenna, the signal is process in a first set of phase shifters 328, wherein  The first set of phase shifters 308 performs an adjustment in phase values of the input RF signals, where the signal is transmitted from The first mixer 318  the   first PLL 314 (tracking).									It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran, by incorporating demodulating the received signal; identifying one or more reference signals, one or more synchronization signal blocks, or a combination thereof, based at least in part on the demodulated signal, performing carrier frequency tracking based at least in part on the one or more reference signals, the one or more synchronization signal blocks, or a combination thereof, wherein the phase rotation adjustment is applied based at least in part on the carrier frequency tracking, as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and UE (ROFOUGARAN_689 [0044]).									Regarding claims 10 , the combination of Rofougaran   and ROFOUGARAN_689 and Wang discloses all the features with respect to claims 7, respectively.					Rofougaran does not explicitly disclose wherein the carrier frequency tracking is performed using one or more phase-locked loop circuits						ROFOUGARAN_689 further disclose wherein the carrier frequency tracking is performed using one or more phase-locked loop circuits [0092]-[ 0098] discloses frequency tracking using first phase locked loop (PLL) 314, a second PLL 316.					It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran, by incorporating wherein the carrier frequency tracking is performed using one or more phase-locked loop circuits, as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and UE (ROFOUGARAN_689 [0044]).									Regarding claims 11,  38 and 55 , the combination of Rofougaran   and ROFOUGARAN_689 and Wang discloses all the features with respect to claims 7,33 and 50, respectively.												Rofougaran does not explicitly disclose converting the received signal from an analog signal to a digital signal, wherein applying the phase rotation adjustment comprises: applying the phase rotation adjustment to the digital signal based at least in part on the second carrier frequency.											ROFOUGARAN_689 further disclose converting the received signal from an analog signal to a digital signal, wherein applying the phase rotation adjustment comprises: applying the phase rotation adjustment to the digital signal based at least in part on the second carrier frequency ([0195} repeater device an analog to digital converter (ADC), where [0092]-[0098] discloses converting the signal from analog to the digital  and performing phased shift adjustment to the signal).										It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran, by incorporating converting the received signal from an analog signal to a digital signal, wherein applying the phase rotation adjustment comprises: applying the phase rotation adjustment to the digital signal based at least in part on the second carrier frequency, as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and UE (ROFOUGARAN_689 [0044]).				Regarding claims 13 ,40 and 57, the combination of Rofougaran   and ROFOUGARAN_689 and Wang discloses all the features with respect to claims 7 ,29 and 50, respectively.												Rofougaran does not explicitly disclose determining a first antenna gain associated with the first antenna array; determining a second antenna gain associated with the second antenna array; and performing digital gain control for the first antenna array, the second antenna array, or a combination thereof, based at least in part on the first antenna gain and the second antenna gain.													ROFOUGARAN_689 further disclose determining a first antenna gain associated with the first antenna array; determining a second antenna gain associated with the second antenna array; and performing digital gain control for the first antenna array, the second antenna array, or a combination thereof, based at least in part on the first antenna gain and the second antenna gain. [0196] one or more first antenna arrays 814 receives a signal and re-transmits the signal through the one or more second antenna arrays 820, additional processing/operation may be applied to the signal between the one or more first antenna arrays 814 and the corresponding transmitting array of the one or more second antenna arrays 820. For example, the received signal may be:1) frequency shifted to a frequency other than input carrier frequency,  2) passed through phase and gain adjustment, such as the gain and phase control operation may be applied, 	3) passed through low-pass or band-pass filtering, 4) digitized and processed in digital domain before re-transmission, or 5) digitized, de-modulated, re-modulated and re-transmitted.												It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran, by incorporating determining a first antenna gain associated with the first antenna array; 	determining a second antenna gain associated with the second antenna array; and performing digital gain control for the first antenna array, the second antenna array, or a combination thereof, based at least in part on the first antenna gain and the second antenna gain, as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and UE (ROFOUGARAN_689 [0044]).			Regarding claims 14 , the combination of Rofougaran   and ROFOUGARAN_689 and Wang discloses all the features with respect to claims 7.						Rofougaran does not explicitly disclose wherein demodulating the received signal comprises: performing a channel estimation and equalization on the received signal.	ROFOUGARAN_689 further disclose performing a channel estimation [0054] The active repeater device 102 may be configured to measure Received Signal Strength Indicator (RSSI) associated with each of the plurality of RF signals) and equalization on the received signal.[0053] discloses the active repeater device 102 may be configured to process the signal in accordance with a particular phase modulation scheme. such as a Quadrature Phase Shift Keying (QPSK) based modulation scheme and a Quadrature Amplitude modulation (QAM) scheme).									It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran, by incorporating wherein demodulating the received signal comprises: performing a channel estimation and equalization on the received signal, as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and UE (ROFOUGARAN_689 [0044]).
Claim 8,36 and 53 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rofougaran et al.US 2013/0083828A1  in view of ROFOUGARAN et al . US 2020/0403689 A1 , reference as ROFOUGARAN_689,in view Wang et al.US 2016/0269219 A1 in view Lee et al. (US 2022/0085951A1).
Regarding claims 8, 36 ,53 the combination of Rofougaran   and ROFOUGARAN_689 and Wang discloses all the features with respect to claims 7, respectively.				Rofougaran does not explicitly disclose acquiring symbol timing information for each of one or more symbol periods of the received signal, wherein the phase rotation adjustment is applied to the one or more symbol periods based at least in part on the symbol timing information.											ROFOUGARAN_689 discloses acquiring symbol timing information for each of one or more symbol periods of the received signal [0171]-[172] discloses the base station is configured to send TDD pattern in a symbol-by-symbol format to the repeater device in control channel .		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rofougaran, by incorporating acquiring symbol timing information for each of one or more symbol periods of the received signal, as taught by ROFOUGARAN_689, in order to Establish a communication link with base station   and UE (ROFOUGARAN_689 [0044]).										the combination of Rofougaran   and ROFOUGARAN_689 and Wang does not disclose wherein the phase rotation adjustment is applied to the one or more symbol periods based at least in part on the symbol timing information.								Lee et al. (US 2022/0085951) discloses wherein the phase rotation adjustment is applied to the one or more symbol periods based at least in part on the symbol timing information (fig. 13 [0141] compensation for the phase change may be rotation by a phase based on a time difference between a first fast Fourier transform (FFT) window for transmission of the reference signal of the transmission terminal and a second FFT window for reception of the reference signal of the reception terminal
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rofougaran   and ROFOUGARAN_689 and Wang, by incorporating herein the phase rotation adjustment is applied to the one or more symbol periods based at least in part on the symbol timing information, as taught by Lee, in order to allow the system to overcome destructive interference (see Lee et al., par [0021]). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478